Title: To George Washington from Edmund Randolph, 25 May 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Department of State May 25. 1795.
          
          The damage, done to the Ship William of Glasgow, while she was detained by the French Republic, by order of the Executive of the United States, has been estimated at fifteen hundred and eighty dollars. Mr Fauchet being about to be informed, that this has been the case, and my letter to Colo. Monroe going to the same point, I beg leave to request a warrent on the contingent fund to that amount. I have the honor to be sir with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        